Citation Nr: 1243941	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of left distal fibula fracture, status post open reduction and internal fixation, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of excision of false aneurysm of the right index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from December 1955 to November 1958, from April 1961 to April 1964, and from March 1965 to March 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2009 rating decision, by the Nashville, Tennessee, Regional Office (RO), which denied the Veteran's claims of entitlement to higher evaluations for residuals of left distal fibula fracture, status post open reduction and internal fixation and residuals of excision of false aneurysm of the right index finger.  He perfected a timely appeal to that decision.  

In March 2012, the Board remanded the case for further evidentiary development.  A supplemental statement of the case (SSOC) was issued in November 2012.  The Board finds the remand instructions were not in substantial compliance and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

As noted above, the Board remanded the case to the RO in March 2012.  In its remand, the Board directed that the Veteran be afforded a VA examination in order to determine the severity of his right index finger and left ankle.  The examiner was directed to review the claims file for the examination and note relevant evidence contained therein.  The examiner was asked to address assertions by the Veteran of greater severity of disability associated with both his residuals of left distal fibula fracture and his residuals of excision of false aneurysm of the right index finger than was reflected by the examiner at the July 2009 examination.  The Board also requested that the examiner's review of past examination records include the VA examinations for compensation purposes in September 2005 and July 2009, as well as the balance of the claims file including other examination and treatment records, as well as submitted statements.  

Pursuant to the March 2012 Board remand, the Veteran was afforded a VA examination in April 2012.  However, while the VA examiner reported a brief summary of the Veteran's left ankle fracture in service and subsequent operations, and he noted a history of infection of the right index finger, the examiner did not indicate that he reviewed any of the Veteran's past examination records, to include the September 2005 and July 2009 VA examination reports.  Moreover, the examiner did not provide any comments regarding the past examination reports and the Veteran's statements regarding the severity of his disabilities.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  The Board further notes that the Court has also held that when VA examinations are performed, and there is no indication that the VA examiners took into account the records of prior medical treatment, the evaluation could not be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c) (4) (2012).  

For the reasons set forth above, the Board finds that the April 2012 VA examination report is not complaint with the terms of its March 2012 remand.  Thus, the Board finds that it is necessary to remand the claim again so that the development required by the March 2012 remand may be accomplished.  See Barr and Stegall, both supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should return the claims folder to the April 2012 VA examiner for a supplemental or addendum opinion.  In the event the April 2012 VA examiner is unavailable or unable to provide a supplemental opinion, then schedule the Veteran for another appropriate VA compensation examination, to determine the nature and severity of the Veteran's left index finger and left ankle.  All indicated tests and studies, and any other diagnostic procedures deemed necessary, should be conducted.  

(a)  The examiner must review the claims file for the examination and note relevant evidence contained therein, particularly the VA examinations for compensation purposes in September 2005 and July 2009.  The examiner is also required to address the nature and severity of these claimed disabilities, and in so doing should address any associated disability, including specifically whether there is left knee and left ankle disability associated with the residuals of left distal fibula fracture, and whether there is impairment of finger and hand functioning associated with the excision of false aneurysm of the right index finger.  Moreover, the examiner must address assertions by the Veteran of greater severity of disability associated with both his residuals of left distal fibula fracture and his residuals of excision of false aneurysm of the right index finger than was reflected by the examiner at the July 2009 examination.  The examiner should set forth all examination findings.  

b. For affected joints, the examiner must also address factors affecting movement and functional use as discussed in DeLuca v. Brown, 8 Vet. App. 202(1995), of pain on undertaking motion, fatigue, weakness, and/or incoordination.  Explain any findings in terms of additional limitation of motion including with repetitive motion and due to any of these factors, and reconcile these with other pertinent findings.  

c. The examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning are consistent or inconsistent with or are explained by or not explainable by objective findings.  The examiner should explain any conclusions as to the actual level of impairment, and actual level of work impairment or functional impairment due to each of these disabilities.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying all conclusions drawn and all opinions expressed.  


2.  To help avoid future remand, the AOJ must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should readjudicate the issue on appeal on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decisions reached.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



